NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             AMBER D., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, C.E., Appellees.

                              No. 1 CA-JV 17-0043
                                FILED 10-24-2017


            Appeal from the Superior Court in Maricopa County
                              No. JD528503
                The Honorable Arthur T. Anderson, Judge

                                   AFFIRMED


                                    COUNSEL

John L. Popilek, P.C., Scottsdale
By John L. Popilek
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Ashlee N. Hoffmann
Counsel for Appellee Department of Child Safety
                          AMBER D. v. DCS, C.E.
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Maria Elena Cruz delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Diane M. Johnsen joined.


C R U Z, Judge:

¶1           Amber D. (“Mother”) appeals the superior court’s January 26,
2017 order severing her parental rights. For the following reasons, we
affirm.

               FACTUAL AND PROCEDURAL HISTORY

¶2            Mother is the biological parent of C.E., born in 2010. Mother
and C.E.’s father (“Father”)1 divorced about a year later. After the divorce,
Father exercised visitation with C.E. while Mother and C.E. lived in Texas.

¶3            In spring 2015, Mother obtained a restraining order against
Father after C.E. disclosed Father was physically and sexually abusing her.2
Approximately a month later, Mother asked her parents (“Grandparents”)
to pick up C.E. for a six-week visit in Arizona.3 After dropping C.E. off with
Grandparents, Mother returned to her home in Texas.

¶4          Eventually, Mother stopped communicating with C.E.’s
Grandparents and after approximately six weeks, Grandparents realized
Mother did not intend to return for C.E. Grandparents sought a temporary
guardianship in September 2014 and filed a private dependency petition in
March 2015, when the guardianship expired. The Department of Child


1      Father’s parental rights were severed in October 2016, and he is not
a party to this appeal.

2     According to the record, authorities investigated Father in
connection with the alleged sexual assault of C.E.

3     Mother asserted at trial she informed Grandparents that she wanted
C.E. to be with them in Arizona to keep her safe from Father, but
Grandmother testified and the superior court found that Mother had not so
advised Grandparents.



                                      2
                         AMBER D. v. DCS, C.E.
                          Decision of the Court

Safety (“DCS”) substituted as petitioner and filed an amended dependency
petition alleging C.E. was dependent because Mother neglected her and
was unable or unwilling to parent her. A month later C.E. was found
dependent as to Mother.

¶5            Following Grandparents’ filing of the dependency petition,
Mother planned for Grandparents to adopt C.E. Mother engaged in
supervised phone and Skype calls and approximately three in-person
meetings with C.E., but she was unable to support C.E. financially. In early
2016, Mother moved to Pennsylvania for about a month and began dating
a man who lived in Indiana; Mother later moved to Indiana to live with him
and his children.

¶6            In August 2016, DCS asked the superior court to change the
case plan from reunification to severance and adoption. Although Mother
had not previously objected to Grandparents’ possible adoption of C.E., she
objected, but the court granted DCS’s request. DCS then moved to sever
Mother’s parental rights on the grounds of abandonment and fifteen
months in an out-of-home placement pursuant to court order. See Ariz.
Rev. Stat. (“A.R.S.”) § 8-533(B)(1), (8)(c).

¶7            After a two-day severance hearing, the superior court severed
Mother’s parental rights on the grounds of abandonment and fifteen
months in care. As to abandonment, the court found Mother walked away
from her parental role with C.E. in June 2014. It found Mother supported
adoption by Grandparents from the filing of the dependency petition in
March 2015 to August 2016, and that Mother’s sporadic appearances and
lack of parenting were consistent with her decision to leave C.E. in
Grandparents’ care and to have her rights severed. The court further noted
Mother did not have a stable home, did not understand the trauma C.E. had
suffered due to Father’s abuse, and never asked C.E.’s healthcare providers
to help her understand that trauma. It concluded that “[w]hatever Mother’s
reason for minimizing her contact with [C.E.], abandonment occurred
nonetheless.”

¶8             As to the fifteen-months-in-care ground, the superior court
repeated its finding that before August 2016 Mother intended for
Grandparents to adopt C.E. It found that during these months, there was
“no true parenting during her short visits to Arizona or the phone calls”
and “no attempt to participate in the recommended services.” It further
found Mother’s lack of a stable and safe home throughout the dependency,
cross-country move, and failure to find a job and housing were evidence of
her instability, and that it was premature to find Mother’s circumstance in


                                     3
                           AMBER D. v. DCS, C.E.
                            Decision of the Court

Indiana would remedy her parenting issues. The superior court concluded
Mother had not “remedied her understanding of [C.E.]’s challenges nor
done anything of substance to remain in her life as a parent” and there was
a substantial likelihood that Mother would not be capable of exercising
proper and effective parental care and control in the near future.

¶9           The superior court concluded severance was in C.E.’s best
interest because C.E. had lived with Grandparents since July 2014, was
medically and developmentally on track, had received the support and
therapy she needed to overcome the trauma she experienced in Texas, and
would continue to grow in a healthy environment under Grandparents’
care. Furthermore, it found Grandparents would adopt C.E.

¶10            Mother timely appealed. We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution, A.R.S. §§ 8-235(A) and 12-
2101(A)(1), and Arizona Rule of Procedure for the Juvenile Court 103(A).

                               DISCUSSION

¶11           Mother argues the superior court erred by severing her
parental rights because insufficient evidence supported the court’s finding
of abandonment.4

¶12          The superior court is in the best position to weigh the
evidence, observe the parties, judge the credibility of witnesses, and resolve
disputed facts. Jordan C. v. Ariz. Dep’t of Econ. Sec., 223 Ariz. 86, 93, ¶ 18
(App. 2009) (citation omitted). Accordingly, we will not reweigh the
evidence, and we will affirm a severance order that is supported by
reasonable evidence. Id. (citations omitted).

¶13            A parent’s rights in the care, custody, and management of her
children are fundamental, but not absolute. Kent K. v. Bobby M., 210 Ariz.
279, 284, ¶ 24 (2005). A court may sever those rights if it finds: (1) clear and
convincing evidence of one of the statutory grounds for severance in A.R.S.
§ 8-533(B), and (2) by a preponderance of the evidence that severance is in



4       If clear and convincing evidence supports either of the statutory
grounds on which the superior court ordered severance, we need not
address the appellant’s arguments pertaining to the other ground. Jesus M.
v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 280, ¶ 3 (App. 2002). We therefore
do not address Mother’s claims regarding the court’s fifteen-months-in-care
finding.


                                       4
                           AMBER D. v. DCS, C.E.
                            Decision of the Court

the child’s best interest. A.R.S. § 8-533(B); Kent K., 210 Ariz. at 281-82, 288,
¶¶ 7, 41.

¶14          The superior court may sever the parent-child relationship
pursuant to A.R.S. § 8-533(B)(1) if “[t]he parent has abandoned the child.”
Abandonment is “the failure of a parent to provide reasonable support and
to maintain regular contact with the child, including providing normal
supervision,” and “includes a judicial finding that the parent has made only
minimal efforts to support and communicate with the child.” A.R.S. § 8-
531(1).

¶15            Abandonment is measured by a parent’s conduct rather than
the parent’s intent, and “[w]hat constitutes reasonable support, regular
contact, and normal supervision varies from case to case.” Michael J. v. Ariz.
Dep’t of Econ. Sec., 196 Ariz. 246, 250, ¶¶ 18, 20 (2000) (citation omitted).
When circumstances prevent a parent from exercising traditional methods
of bonding with a child, the parent “must act persistently to establish the
relationship however possible and must vigorously assert [his or her] legal
rights to the extent necessary.” Pima Cty. Juv. Action No. S-114487, 179 Ariz.
86, 98 (1994).

¶16           We find no abuse of discretion. The record amply supports
the superior court’s finding that Mother “walked away from her parental
role” with C.E. in June 2014 and that “Mother’s sporadic appearances and
lack of parenting [were] consistent with her decision to leave [C.E.] in the
care of [Grandparents] and to have her rights severed.”

¶17            At the time of the severance hearing, C.E. had lived with
Grandparents for over two years, and Mother admitted she had not been
alone with C.E. even once during that time. Mother, the DCS case manager,
and Grandmother testified Mother wanted Grandparents to adopt C.E.
until approximately four months before the severance trial. The DCS case
manager testified Mother visited C.E. only four or five times over two years,
and only when she was in Arizona for court appearances. Grandmother
stated that when Mother did visit, she generally did not spend the entire
day with C.E. but instead would spend the time on her phone with others
or would leave the house, leaving C.E. behind. Mother called C.E. via
Skype only two or three times despite Grandparents’ willingness to
facilitate further calls. Grandmother and the DCS case manager also
testified Mother went four to six weeks without speaking with C.E. via
telephone, and the DCS case manager denied that Mother had regularly
sent gifts, cards, or letters to C.E. even though she of course knew




                                       5
                          AMBER D. v. DCS, C.E.
                           Decision of the Court

Grandparents’ address. Grandmother testified Mother had not provided
any financial support for C.E. at any time over the past two years.

¶18            Additionally, the DCS case manager stated Mother had not
maintained a normal parental relationship with C.E., inquired about C.E.’s
emotional needs, or attended any of the monthly Child and Family Team
Meetings in the past six months and accordingly, she had “no idea of
[C.E.]’s condition.” The record demonstrates Mother did not “act
persistently to establish the relationship however possible” or “vigorously
assert [her] legal rights to the extent necessary.” No. S-114487, 179 Ariz. at
98. For these reasons, reasonable evidence supports the superior court’s
order severing Mother’s parental rights.


                              CONCLUSION

¶19           We affirm the superior court’s order.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        6